Title: To James Madison from George Eichelberger, 11 January 1808
From: Eichelberger, George
To: Madison, James



Sir
Balte. No. 4 Water street. 11th. Jany. 1808.

I hope you will pardon the freedom I have taken, in troubling you with the following request, viz, That you will please to inform me by the very first opportunity, of the circumstances that caus’d the revocation of the exequater granted to Anthony Morales as Consul General or charge des affaires of the King of Holland.  Your Compliance will much oblige your’s Most respectfully

Geo. Eichelberger

